BARRETT, J.
The judgment in this case should be affirmed for the reasons assigned in the opinion handed down in the action brought by the same plaintiffs against the Metropolitan Elevated Railroad Company and another (42 N. Y. Supp. 33) with regard to No. 59 Murray street. We think the sum allowed for fee value in the present case, and also the award for rental damages, were fair and reasonable. The questions of law are substantially the same as in the Murray Street Case, and have been sufficiently considered in the opinion above referred to. No. other questions calling for special consideration are here presented. The judgment should therefore be affirmed, with costs.